Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Pablo De La Mata September 2014 Investment Officer of MFS Benjamin Stone Investment Officer of MFS Barnaby Wiener Investment Officer of MFS As of December 31, 2014, Barnaby Wiener will no longer be a portfolio manager of the fund. Effective immediately, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Pablo De La Mata Portfolio Manager Employed in the investment area of MFS since 2008 Benjamin Stone Portfolio Manager Employed in the investment area of MFS since 2005 Barnaby Wiener Portfolio Manager Employed in the investment area of MFS since 1998 As of December 31, 2014, Barnaby Wiener will no longer be a portfolio manager of the fund. 1010046 1 FCG-PM-SUP-100614
